PER CURIAM.
The determinative issue in this appeal is whether the trial court erred in denying appellant, Cavalier Insurance Corporation, recovery on equitable distribution for PIP benefits it paid to appellee, Sigmund Schy.
After a hearing on appellee-Schy’s petition for equitable distribution, the trial court entered its order dissolving and extinguishing appellant’s lien and denying its right to any sums of money by way of equitable distribution which it had paid to Schy for PIP benefits. The order did not detail any equitable considerations upon which such holding was based.
We have considered the point on appeal in the light of the record, briefs and arguments of counsel, and have concluded that the order on the petition for equitable distribution must be reversed and the cause remanded for further consideration in light of the principles enumerated in Williams v. Gateway Insurance Company, 331 So.2d 301 (Fla.1976), and American Fire and Casualty Company v. Oller, 313 So.2d 67 (Fla. 4th DCA 1975).
Reversed and remanded.